Citation Nr: 0100300	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  92-10 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel



INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

In August 1999, the Board of Veterans' Appeals (Board) denied 
the appellant's claim of service connection for an acquired 
psychiatric disorder to include PTSD.  The August 1999 
decision was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in June 2000, 
the Court vacated the Board's August 1999 decision, but only 
insofar as it denied service connection for PTSD.  The case 
was remanded to the Board for further proceedings consistent 
with the Order.  


REMAND

In the June 2000 Order, the Court noted that, in an August 
1998 remand to the RO, the Board directed the RO to, among 
other things provide the veteran with a VA psychiatric 
examination.  The Board specifically directed:

The RO should request that the 
[appellant] be scheduled for a VA 
examination by a board of two 
psychiatrists who are board certified, or 
if not reasonably available, board 
qualified, who have not previously 
evaluated the veteran.  All appropriate 
tests and studies should be conducted.

In September 1998, pursuant to the Board's request, a 
psychiatric board was convened and the veteran was examined.  
However, both psychiatrists had previously conducted 
examinations of the appellant for VA.  The Board then 
proceeded to rely upon the opinions of these examiners 
without mentioning the prior remand order or the lack of 
compliance with that order.  In view of these circumstances, 
the Court concluded that the Secretary and the Board erred in 
failing to ensure compliance with the Board's August 1998 
remand order, which had directed that the veteran receive an 
evaluation by a board of psychiatrists who had not previously 
evaluated him.  Accordingly, the Court directed the Board to 
promptly comply with the previous remand instruction of the 
Board.

In light of the Court's June 2000 Order, this case is 
REMANDED to the RO for the following action:

1. The RO should ask the veteran, with the 
assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for PTSD.  The RO 
should make arrangements to obtain all 
medical records from all the sources 
reported by the veteran.  If private 
medical treatment is reported and those 
records are not obtained, the veteran 
and his representative should be 
informed and afforded an opportunity to 
obtain the records.  Efforts to obtain 
any records that are not already on file 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.  

2. The RO should request that the veteran 
be scheduled for a VA examination by a 
board of two psychiatrists who are board 
certified, or if not reasonably 
available, board qualified, who have not 
previously evaluated the veteran.  All 
appropriate tests and studies should be 
conducted.

The RO should specify to the examiners 
that the claimed stressors of a November 
1969 attack on a tank farm and the April 
1970 death of Cpl. Cook are verified.  
If the RO determines that other 
stressors are verified, the examiners 
should also be advised of those 
stressors.  

The examiners should be specifically 
requested to render a diagnosis for any 
psychiatric disorder(s) present.  The 
examiners should also render an opinion 
as to whether the verified events were 
sufficient to produce symptomatology of 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiners should 
comment upon the link between the 
current psychiatric symptomatology and 
one or more of the verified in-service 
stressors.  

The examiners should present all 
findings, and the reasons and bases 
therefor, in a clear and comprehensive 
manner.  The claims folder is to be made 
available to the examiners for review 
prior to evaluation of the veteran.

3. Upon completion of the above, the RO 
should review the entire file and 
undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 
including the notice provisions 
contained therein.

4. The RO should review the claims folder 
and ensure that all of the requested 
actions have been completed in full.  
Specific attention is directed to the 
examination to ensure that it complies 
with the directives of this remand.  
If any report is deficient in any 
manner, it must be returned to the 
examiner(s) for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall 
v. West, 11 Vet.App. 268 (1998).

5. Thereafter, the RO should re-
adjudicate the claim of service 
connection for PTSD.  The RO must 
consider all the evidence of record, 
including all evidence obtained as a 
result of this remand. 

The purpose of this remand is to comply with the June 2000 
Order of the Court.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

If the benefit sought remains denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The veteran 
need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


